Citation Nr: 1123800	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-26 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a left elbow disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to an initial evaluation in excess of 10 percent for status-post anterior cruciate ligament (ACL) reconstruction of the right knee.

10.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.

11.  Entitlement to an initial compensable evaluation for degenerative arthritis of the cervical spine.

12.  Entitlement to an initial compensable evaluation for residuals of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to January 2007 and from August 2008 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's January 2007 claim, he indicated that he was seeking service connection for a dental condition for purposes of treatment.  In a November 2007 statement, the Veteran raised the issues of entitlement to service connection for depression and entitlement to a total disability rating based on individual unemployability.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right ankle disorder, GERD, a left elbow disorder, a right shoulder disorder, a low back disorder, bilateral hearing loss; and entitlement to higher initial evaluations for the right knee based on limitation of motion and instability, cervical spine, and cholecystectomy disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Migraine headaches had onset during active service.

2.  A bilateral foot disorder manifested as corns on the bilateral 5th digits had onset during active service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving all doubt in the Veteran's favor, corns of bilateral 5th digits, were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for migraines and a bilateral foot disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

This case was previously before the Board and was remanded in February 2010.  The remand directed the RO to obtain additional VA treatment records and military records relating to the Veteran's second period of active duty; and provide the Veteran with a new VA medical examination to determine the current severity of his service-connected disabilities and assess the etiology of the claimed disabilities for which service connection is sought.  There has been substantial compliance with the Board's remand instructions.  The VA and recent military service records were obtained.  The Veteran was also scheduled for, but failed to report to the examination.  However, it appears that the Veteran may not have received notice of the examination.  To the extent that this directive was not accomplished, and the benefits sought on appeal were not able to be awarded, the Board is remanding the appeal again so that new examinations may be scheduled.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service treatment records from the Veteran's first period of active duty show intermittent complaints of migraines headaches.  In May 2004, he complained of a one-year history of severe headaches and was diagnosed with familial migraine headaches occurring about twice a week.  Service treatment records also show the Veteran complained of bilateral foot pain secondary to corns on his bilateral pinky toes, in January 2004 and February 2004.  He was observed to have corns on the right and left fifth lateral digits.  He was treated with moleskins and given a profile to wear wider and more comfortable shoes.  A March 2005 Medical Board Evaluation report notes a history of migraine headaches, stable.  The Veteran also reported foot trouble due to the fact that he had been issued combat boots during basic training that were too small.  Physical examination showed his feet were normal, with a normal asymptomatic arch.  

On a Report of Medical History, completed in July 2006 in connection with a separation examination, the Veteran reported having frequent/severe headaches.  The examining physician noted that he had periodic migraines diagnosed as familial migraine headaches.  Service records from his second period of active duty service include an Initial Medical Review-Annual Medical Certificate form.  On that form, the Veteran reported migraine headaches treated with Ibuprofen.  He also reported a history of foot trouble.  The examining physician noted that he had corns on both pinky toes, and that those toes sit under the other toes.

Post-service VA outpatient treatment records reflect intermittent complaints of migraine headaches.  The Veteran underwent a VA Compensation and Pension (C&P) Examination in January 2007 for both claimed disorders.  He reported recurring headaches had been present 7-8 years.  He described the severity and duration of his headaches symptoms, and noted that he self-treats with Ibuprofen.  The examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  With respect to his claimed foot disorder, the Veteran stated that his bilateral pinky toes sit under the next toe causing indentions and corns.  He stated that the condition had been present and had caused toe pain for the past 3 years.  On physical examination, there was no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  There also was no pes planus, pes cavus, hammer toes, hallux valgus, Morton's Metatarsalgia, or hallux rigidus.  The examiner did not indicate whether any corns were present.  X-rays of the feet were within normal limits.  The examiner stated that there was no diagnosis and that the rationale was that there was no pathology to render a diagnosis.  

The evidence shows that current migraine and bilateral foot disabilities have been established.  The Board notes that the Veteran's statements are competent to show that he has readily identifiable symptoms such as headache pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board is mindful that the VA examiner has stated that there is no current diagnosis for the claimed foot disorder because the condition has resolved.  However, the Board also notes that the examiner did not specifically discuss the presence or absence of bilateral corns with respect to the physical findings, even though the Veteran indicated that his claimed foot disorder was manifested by corns on his bilateral pinky toes.  The Board notes that his statements are competent to establish that he has readily identifiable symptoms such as corns on his bilateral pinky toes.  See Id.  There also is ample evidence of recurrent migraine headaches and painful corns affecting the Veteran's bilateral pinky toes during service.  Thus, the Veteran only need establish a nexus between the current disorders and active service.  

A continuity of symptomatology can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Here, a history of migraine headaches and painful corns affecting the bilateral pinky toes in service was noted during service and upon separation.  The Veteran has credibly reported a continuity of headaches and painful corns on his bilateral pinky toes since service.  Such testimony is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the required nexus is met.  With these considerations in mind, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for migraines and for corns of the bilateral 5th toes (claimed as a bilateral foot condition).  See 38 U.S.C.A. §§ 1154, 5107(b).  


ORDER

Service connection for migraine headaches is granted.

Service connection for corns, bilateral 5th toes is granted.

REMAND

The Veteran seeks higher initial disability ratings for his service-connected disabilities of status-post ACL reconstruction of the right knee, degenerative arthritis of the cervical spine, and residuals of a cholecystectomy.  He also seeks service connection for a right ankle disorder, GERD, a left elbow disorder, a right shoulder disorder, a low back disorder, and bilateral hearing loss.

This appeal was remanded in February 2010, in pertinent part, to afford the Veteran a new VA examination to assess the current severity of his service-connected disabilities and to assess whether service connection was warranted for others.  In compliance with the Board's request, a VA examination was scheduled.  The Veteran did not appear.  Generally, when a Veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a) (2010).

In this case, an April 2010 VA notice letter told the Veteran that he would be scheduled for a VA examination.  The notice letter was mailed to a "Hill Valley Avenue" address.  Shortly thereafter, when the medical center scheduled the Veteran for an examination, the notice letter was mailed to a "P. O. Box" address.  It is unclear as to which address VA mailed the Veteran's notice letter, as the address located on "Hill Valley Avenue" is listed on the examination request form.  Additionally, the Board notes that a Supplemental Statement of the Case and notice of an RO rating decision, subsequently mailed to the Veteran in February 2011, contained different addresses.  There has been no correspondence from the Veteran since his substantive appeal was received in January 2009.  

The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  But, because the record is unclear as to whether or not the correct address was used, the Board finds that new examinations are warranted.  

The Board reiterates to the Veteran that failure to report to the scheduled examination without good cause may result in denial of the claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the examination notice(s) sent to him by the pertinent VA medical facility at which the examination was to take place.

Finally, on remand, the RO must ensure that all pertinent, outstanding records, including VA treatment records, are associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Any additional pertinent records identified by the Veteran during the course of the remand should be obtained, after receipt of any necessary authorizations from the appellant, and associated with the claims file.  This should specifically include any records of the Veteran's VA care, and in particular, at the Gainsville, Florida, VA Medical Center.  All efforts to obtain records should be fully documented in the record.

2.  After associating any pertinent outstanding records with the claims folder, afford the Veteran a VA examination to determine the nature, extent and severity of his right knee and cervical spine disabilities.  The claims folder should be made available and reviewed by the examiner.  The examiner should conduct all indicated tests and studies and the results should be reported in detail, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present in the right knee and cervical spine.  The RO should also indicate the presence, size and severity of any right knee scars, as well as whether any right knee scars are tender or painful.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the right knee and cervical spine.

3.  Afford the Veteran an appropriate VA examination to assess the current nature and severity of his service-connected cholecystectomy residuals.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

4.  Afford the Veteran appropriate VA examinations to determine the nature of his right ankle disorder, GERD, a left elbow disorder, a right shoulder disorder, a low back disorder, and bilateral hearing loss, and whether such disabilities are related to service.  The claims folder should be made available and reviewed by the examiners.  All indicated studies should be performed and all findings should be reported in detail.  

The examiners should opine as to whether it is at least as likely as not that the claimed disorders had their onset in or are causally related to the Veteran's periods of active duty service.  In offering these assessments, the examiners must acknowledge and discuss the competent lay report of the Veteran regarding the onset of his disabilities in service and the continuity of these conditions since that time.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports.  In addition, the examiners must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service.  If the VA examiners determine that they are unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the reports, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinions is based on the limits of medical knowledge.

Note:  The Veteran should be told that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be obtained and incorporated into the claims file.  The claims file should also reflect whether any notice that was sent was returned as undeliverable, if applicable.

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


